—Judgment unanimously affirmed. Memorandum: Defendant failed to raise in his omnibus motion his present contention that the assault counts of the indictment should have been dismissed because they failed to apprise him sufficiently of the operative facts constituting the crimes of assault. Thus, defendant has failed to preserve that contention for our review (see, People v Waldron, 162 AD2d 485; People v Di Noia, 105 AD2d 799, 800, lv denied 64 NY2d 759, cert denied 471 US 1022; see also, CPL 210.20, 210.25). In any event, defendant was given fair notice of the charges against him (see, People v Nichols, 193 AD2d 764, 765, lv denied 82 NY2d 723).
The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Ontario County Court, Harvey, J. — Assault, 2nd Degree.) Present — Pine, J. P., Hayes, Wisner, Balio and Fallon, JJ.